Citation Nr: 1440338	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for the period prior to October 9, 2012 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent disabling for the period since October 9, 2012 for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for PTSD at an initial 30 percent rating, effective March 28, 2008.

In a November 2013 rating decision, the RO granted a 50 percent evaluation for the Veteran's service-connected PTSD, effective October 9, 2012.  The Board notes that since the increase to 50 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period since October 9, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2014, the Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims folders.

As addressed in the decision below, the Board is granting an initial rating of 50 percent for the Veteran's PTSD, but remanding the issue of entitlement to an initial rating in excess of 50 percent as the record does not contain adequate information to determine whether the Veteran is entitled to an initial rating higher than 50 percent.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to an initial rating in excess of 50 percent disabling for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected PTSD symptoms are indicative of reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a July 2008 letter, prior to the date of the issuance of the appealed February 2009 rating decision.  The July 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The July 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for PTSD and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of February 2009, February 2010 and October 2012 VA examinations.  The February 2009, February 2010 and October 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2009, February 2010 and October 2012 VA examination reports are sufficient to award an initial 50 percent evaluation for the Veteran's PTSD.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   However, as explained in the REMAND below, additional development is required before the Board considers whether the Veteran is warranted to a rating in excess of 50 percent.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's July 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently assigned an initial 30 percent rating for the period prior to October 9, 2012 and an initial 50 percent rating for the period since October 9, 2012 for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of anxiety disorder not otherwise specified (NOS) and depression NOS.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

As noted above, in a February 2009 rating decision, the RO granted entitlement to service connection for PTSD at an initial 30 percent disability rating.  The RO assigned an effective date of March 28, 2008 which is the date of the Veteran's initial claim.

The Veteran underwent a VA mental health evaluation in March 2008 for complaints about "weird nightmares and dreams".  He had nightmares typically about dead people and woke up feeling like he was pinned and trapped and screaming at times.  He retired a few years ago as he was too exhausted to work.  He reported his mood being depressed and often tense.  He denied being irritable with others but did report being confrontational.  He denied anhedonia and noted that his energy level was improving.  His sleep was impaired as he slept 5 to 6 hours at best with frequent nightmares.  His appetite was fair.  He indicated that at times he thought that he had seen things that other people had not.  No clear hallucinatory phenomenon was reported.  He did not report any delusions or paranoid thoughts.  He denied any cycling moves or symptoms of mania.  He denied any homicidal or suicidal ideation or intent to be aggressive toward others now or ever.  He reported avoidance of crowds and war movies as well as hypervigilance and a hyper-startle response.  He was mistrustful of others and had a sense of emotional detachment.  He admitted to a sense of foreshortened future and admitted to feeling like that for a number of years.  He lived at home with his wife and had frequent contact with his grandchildren.  On examination, he was neatly dressed, well-groomed and cooperative.  No psychoabnormalities were noted and no abnormal involuntary movements were present.  His speech was normal.  His mood was depressed and anxious.  His affect was congruent and his eye contact was appropriate.  His thoughts were coherent and goal directed.  He denied audiovisual hallucinations and none were noted. He was not delusional, homicidal or suicidal.  He was alert and oriented times four.  His concentration was intact as was his memory for immediate, recent and remote events.  His insight and judgment were good.  The diagnosis was anxiety disorder NOS and depression NOS.  A GAF score of 45 was assigned.

The Veteran underwent a VA examination in February 2009.  The Veteran reported that it took him 3 hours to get to sleep each night and that he awoke through the night as well.  He reported that he retired early from his job because he was falling asleep while driving to work due to his sleep deprivation.  He reported current intrusive memories of the bombings in Vietnam, nightmares several times a week, emotional distress at reminders of the bombings, avoidance of thinking about Vietnam, feeling detached from others, restricted range of affect, sense of foreshortened future, irritability, hypervigilance and exaggerated startle response.  He also endorsed depressed mood and trouble sleeping due to his depression.  His symptoms had not remitted since the Oklahoma City bombings.  The Veteran had 3 children from previous relationships.  He reports good relationships with all his children and grandchildren.  He indicated that he was currently not in much of a marriage and "we are just roommates now".  He reported having 3 true friends.  He liked to spend his free time at the casinos.  He reported that he seriously considered killing his brother-in-law after he abused his sister but his brother talked him out of this.  He denied any history of suicide attempts or suicidal ideation.  On examination, he was oriented in all 3 phases and there was no evidence of impairment of thought or communication.  He admitted to not trusting authority but there was no evidence of paranoia or hallucinations or delusions.  He reported several events from his past where he attempted to kill or would have killed and expressed no remorse for his thoughts/behaviors.  He was neatly dressed and groomed and was able to attend to all activities of daily living.  He denied any problems with memory or concentration and denied any ritualistic or obsessive behavior other than worrying if he had closed his garage door when he left the house.  He did not report a history of panic attacks and endorsed only 2 symptoms of depression which were depressed mood and trouble sleeping.  The diagnosis was PTSD.  A GAF score of 60 was assigned.  The examiner noted that the Veteran had formed and maintained strong relationships with 3 friends and reports that he remained close with his 6 living siblings.  The examiner noted that the Veteran's employment history, social functioning, family functioning and leisure time all appear relatively unaffected by his trauma as of today.  Currently, the Veteran met all the criteria for PTSD except for impairment in social or occupational functioning.  The level of distress endorsed on testing indicated a propensity to over report symptoms.  However, it was clear that his symptoms were much more manageable with a resulting mild to moderate level of distress.  His sleep difficulties were the most severe of his symptoms.  The Veteran's PTSD symptoms appeared to interfere with his ability to work due to being exhausted by not sleeping well.  He however maintained a strong work history and did not report problems at work other than being labeled confrontational because he addressed prejudice when he saw it.  His problems with sleep did not appear to interfere with his current activities based on his self-reports.

The Veteran underwent a VA examination in February 2010.  The Veteran reported that he currently put in for part time work at 2 different places and had applied to do some volunteer work but nothing had worked out yet.  He indicated that his employers from his previous jobs had described him as confrontational.  He was currently married with 3 adult children.  He described his marriage as "fair" and indicated that he and his wife are "just roommates".  He was on "fair" terms with his children.  He reported that his best friend lived in Maryland so this limited his opportunity to interact.  He reported that his social relations were "nonexistent" and that he never had a great social life.  His leisure pursuits were watching television and going to the casino.  He stated that he felt like fighting, especially when dealing with traffic.  These were not thoughts about wanting to hurt himself but he feared what could happen.  He had no impairment of thought process or communication.  He stated that he saw dead people and also had dreams with the same individuals.  On examination he made appropriate eye contact, had appropriate interactions and was cooperative.  He denied suicidal or homicidal thoughts or plans.  His ability to maintain minimal personal hygiene was intact.  He was oriented to person, place and time.  He believed his memory to be fair.  His immediate memory was intact and his delayed memory was fair.  He washed his hands 20 times a day and never touched a door knob of a public bathroom but this did not keep him from going out in public or significantly interfering with his activities.  The rate and flow of his speech were within normal limits.  He denied symptoms of panic attacks but reported that he was a 10/10 on a scale of depressed mood.  He said he was about an 8 or a 9 on the anxiety scale but demonstrated irritability when asked to elaborate.  He spent too much time at the casino and felt down about this afterwards.  He had initial insomnia (2-3 hours) nightly and got up frequently in the night to go to the bathroom.  He had nightmares several times a week and screamed out at night.  He nodded off during the day all of the time but did not go back to bed during the day.  The diagnosis was PTSD. A GAF score of 60 was assigned.  While the Veteran reported a 10/10 on a depression scale, this was inconsistent with his presentation and his endorsement of symptoms in the mild range.  He endorsed a high level of PTSD symptoms not consistent with his presentation in the interview or his current or recent occupational and social functioning.  The Veteran was retired from his career as a federal government employee and was independent in his activities of daily living.  There was marital conflict over providing finances to adult children and differences in social activities and friends.  

The Veteran underwent a VA examination in October 2012.  A GAF score of 55 was assigned.  The examiner determined that the Veteran's level of occupational and social impairment with regards to his mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.

Based on the reported symptomatology of the Veteran's psychiatric symptoms, the Board finds that when affording the Veteran the benefit of the doubt, that an initial 50 percent rating is warranted from March 28, 2008, the initial date of service connection.

The Veteran's PTSD symptoms were manifested by sleep disturbance, social isolation, irritability with outbursts of anger, hypervigilance, increased startle response and anxiousness which interfered with his work and social activities and caused distress.  

Additionally, the February 2009 and February 2010 VA examiners assigned GAF scores of 60 while noting that the Veteran had moderately serious impairment of psychosocial functioning.  As noted above, a GAF score of 60 indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's PTSD was indicative of reduced reliability and productivity from March 29, 2008.

Regarding an evaluation in excess of 50 percent, the Board reiterates that it is remanding this issue as the record does not currently contain adequate information to determine whether the Veteran is entitled to an initial rating higher than 50 percent as the evidence currently of record does not show occupational and social impairment, with deficiencies in most areas. 

The Board notes that the March 2008 VA mental health report assigned a GAF score of 45 which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the same VA treatment report also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and that he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

Thus, for all the foregoing reasons, the Board finds that an initial 50 percent rating for PTSD is warranted.


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Board finds that more development is necessary prior to final adjudication of the claim for an initial rating in excess of 50 percent for service-connected PTSD. 

The Veteran's most recent VA examination for his service-connected PTSD took place in October 2012.  The VA examiner assigned a GAF score of 55 which reflected moderate symptoms.  The examiner determined that the Veteran's level of occupational and social impairment with regards to his mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

However, at the Veteran's July 2014 hearing, the Veteran and his wife both testified that his PTSD symptoms had recently worsened.  The Veteran's wife testified that her husband's symptoms were deteriorating rapidly and had increased in severity over the "past couple of years".  She testified that his sleep habits had worsened, his memory had worsened and that she basically had stopped inviting people over to their house due to her husband's behavior.  

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's PTSD disability is necessary to adequately decide this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be afforded a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.  

The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Thereafter, readjudicate the claim of entitlement to an initial rating in excess of 50 percent for service-connected PTSD.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


